Citation Nr: 0103362	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-29 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for dysthymic disorder 
with bruxism and features of posttraumatic stress disorder, 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1982 to July 1984.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied entitlement to an increased rating for 
dysthymic disorder and denied a claim of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
December 1994.  During the hearing, the veteran withdrew an 
appeal for service connection for PTSD.  

In August 1997, the Board remanded the case to the RO for 
additional development.  

In part, this appeal was developed and certified on the issue 
of entitlement to a total rating for compensation based on 
individual unemployability.  In view of the action taken in 
this decision, the Board finds that this issue is moot and 
will not be considered at this time.  

The veteran's representative has recently requested that a 
separate rating be assigned for bruxism.  In reviewing the 
evidence, it appears that the bruxism is a manifestation of 
the veteran's psychiatric disorder.  However, in reviewing 
the veteran's contentions, she has referred to dental 
problems resulting from the bruxism.  Therefore, the issue of 
service connection for the residuals of bruxism is referred 
to the RO for appropriate action.  The Board does not find 
this issue to be inextricably intertwined with the issues on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained. 

2.  The veteran's dysthymia with bruxism and PTSD features 
has been manifested throughout the appeal period by 
depression, alienation, irritability, memory and 
concentration impairment, impairment of insight and judgment, 
and sleep disturbances; inability to obtain or retain 
employment is demonstrated.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
dysthymia with bruxism and PTSD features have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); § 5107 (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107)); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16, 4.132, Diagnostic Code 9405 (effective prior 
to November 7, 1996); §§ 4.16, 4.130, Diagnostic Code 9405 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


In January 1992, the veteran requested increased compensation 
and a total disability rating based on unemployability.  She 
reported that her nervous condition, depression, and use of 
prescription Prozac precluded working in a full-time 
capacity.  She reported that she had sought work but had not 
been offered a job because of her nervous condition.   

In March 1992, the veteran reported that her dentist said 
that the veteran's bruxism was related to her nervous 
condition.  Also, in March 1992, the veteran reported 
additional rejections from employment.  In April 1992, she 
reported that she last worked in January 1991.  

According to a September 1992 VA mental disorders examination 
report, the veteran complained of frequent crying spells that 
occurred for no reason in such places as the grocery store 
and while filling out job applications.  The examiner noted 
that the veteran's affect was blunted and her mood was sad.  
She had fair insight and judgment.  The Axis I diagnoses were 
dysthymia and major depression, by history.  

In a January 1993 rating decision, the RO continued a 50 
percent rating for a nervous condition recharacterized as 
dysthymic disorder with bruxism.  The rating decision also 
denied a total disability rating for compensation purposes 
based on individual unemployability. 

In September 1993, a psychologist rendered a diagnosis of 
PTSD.  The examiner's report notes that testing and 
evaluation results suggested that the veteran was impaired by 
depression, alienation, confusion, anxiety, rumination, 
unconventional beliefs, difficulty in thinking and 
concentrating, and fear of failure.  

In her July 1994 substantive appeal, the veteran reported 
that Social Security Administration (SSA) disability benefits 
had been granted.  She reported that she had fibromyalgia, 
Reiter's syndrome, migraine headaches, and hypertension, all 
of which had been made worse by stress.  

According to a September 1994 VA mental disorders examination 
report, the veteran had held multiple short-term jobs since 
active service.  The examiner noted that the veteran was 
tearful and sad during the interview and displayed 
nervousness and tremors.  Her concentration and attention 
were affected by anxiety.  Other findings were within normal 
limits.  The diagnoses were dysthymia; possible PTSD; and, 
longstanding character pathology of personality disorder.  

In November 1994, the RO received a May 1994 report of 
examination for SSA disability purposes.  The report notes 
that the veteran had problems with concentration, attention, 
and memory.  The veteran attributed her memory trouble to her 
medication, although the examiner felt that it might be 
related to preoccupation with the death of her child while in 
the military.  Axis I diagnoses of major depression and PTSD 
were given.  Axis III diagnoses of hypertension, 
fibromyalgia, Reiter's disease, peptic ulcer, and migraine 
headache were given.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 45 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 41 to 50 is indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2000)].  The examiner 
remarked that without proper treatment, "She may very well 
become an invalid keeping the introject in limbo between life 
and death." 

In December 1994, the veteran submitted a VA Form 8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  According to the form, she last worked in 
1991, she had completed 4 years of high school, and she had 
received some emergency medical technician (EMT) training.  

In December 1994, the veteran testified before an RO hearing 
officer that her daughter passed away just prior to her third 
birthday.  She testified that since that time she has lived 
in constant fear of the death of her other children.  She 
testified concerning confrontations with people at work and 
with her dentist while receiving treatment.  She testified 
that driving a car terrified her and she recalled various 
jobs since active service.  She testified concerning being 
fired from a job for events that might have been caused by 
her own memory lapses, which she said occurred frequently.  
She testified that she received SSA disability benefits and 
had been deemed disabled from working since 1993.  She felt 
that she could not seek or hold a job at present because of 
her service-connected psychiatric problem.  She currently 
took Prozac, which the VA dispensed.  She recalled that she 
trained to be a medic but was not able to pass the final 
examination due to stress.  Her spouse testified that she did 
not sleep well, that she often arose from bed and checked 
their daughter during the night, and that she was often 
angry.  

In February 1995, the RO received VA outpatient reports dated 
in 1994 and 1995.  A February 1995 treatment report notes the 
following assessments: 

Fibromyalgia/Reiter's/secondary 
spondyloarthropathy-clearly made worse by history 
of dysthymic disorder and PTSD-with current 
symptoms she clearly is unemployable [emphasis in 
original], she has tried to work but even has 
difficulty with housework and caring for her 
daughter; HTN, good control; PUD-h/o recurrent 
symptoms and gastritis; anxiety disorder; and, 
asthma and bronchitis. 

A March 1995 treatment report notes that the veteran was 
taking Prozac for dysthymia and Valium for muscle spasm and 
notes that she must be cautious of the side affect of this 
combination.  The report notes that the veteran tried to keep 
busy as a volunteer recruiter for the rescue squad but that 
she was "quite limited by her physical symptoms."  The 
impression was PTSD and dysthymia. 

A February 1996 RO hearing officer's decision denied the 
veteran's claim for increased compensation and for a total 
disability rating.  The rating decision notes that the 
veteran's VA Vocational Rehabilitation (voc/rehab) file 
reflected that she was no longer pursuing vocational 
training.  The voc/rehab file is not of record.  

A February 1996 VA outpatient treatment report (which appears 
to have been received at the RO in May 1996) notes that the 
veteran was extremely stressed and frustrated because of VA's 
recent denial of her claim.  The current assessments included 
anxiety neuroses.  The examiner noted the following:

Very significant exacerbation of symptoms 
compounded/exacerbated by fibromyalgia and 
probable Reiter's syndrome-flaring symptoms 
tearful, marked muscle tension and tenderness, 
increased blood pressure readings, increased 
tachycardia, obviously severely stressed.

The examiner also reported: 

All of her symptoms and physical limitations are 
clearly associated with her underlying service-
connected condition.  I feel she is not [emphasis 
in original] employable and probably will not be 
in the foreseeable future.  

According to a March 1996 VA miscellaneous neurological 
examination report, the veteran had frequent migraine 
headaches requiring narcotic treatment.  The diagnosis was 
migraine headaches.  The examiner felt that the veteran could 
be gainfully employed in a "special situation" where 
narcotic use was not a problem.

In May 1996, a VA staff physician had this to say:

Have reviewed her recent disability claim results 
and her medical record.  

It is clear that either enough information was 
unavailable, or information received was 
ignored/misunderstood regarding the severity of 
[the veteran's] overall condition.  She is being 
treated for fibromyalgia, which is marked, along 
with her significant anxiety/PTSD symptoms.  There 
is a direct association between the two as is well 
documented in the medical literature.  When she is 
stressed emotionally, she clearly shows the effect 
via worsening of her fibromyalgia.  She is unable 
to tolerate many drugs for this and continues to 
suffer significant pain and stiffness.  

Since 1992, a constant theme has been inability to 
work.  She was unable to continue as an EMT and 
found that recruiting for the squad was also too 
physically demanding.  She has been unable to 
maintain her certification because of her illness.  
This has created an additional amount of stress 
which has made her overall physical condition 
worse.  I have not seen her at any time over the 
last couple of years when I felt she could return 
to work.  We discussed several options but found 
them to be too physically demanding (i.e. 
recruiting, teaching, etc.).

I have also noted the effect of her 
unemployability on her emotionally as she has been 
greatly stressed by her inability to return to 
work.  She found great pleasure in working as an 
EMT and has been more anxious and depressed since 
becoming incapacitated.  

Fibromyalgia is difficult to treat.  Many patients 
who are highly stressed find it impossible to 
become gainfully employed as their symptoms rarely 
improve.  Even when it does it often takes years 
to show any significant improvement.  

I have serious doubts that [the veteran] will be 
employable in the near future.  I also feel that 
she is far more emotionally impaired than the VARO 
hearing officer appreciated.  In addition, there 
are several statements in the decision that are 
clearly in error-page 6, last paragraph, 
indicates that she had an orthopedic evaluation in 
February 1995.  This is incorrect.  She was seen 
in primary care by me.  Page 7, top paragraph, 
indicates a note from June 29th, 1994, discussed 
her civil service job-there is no such note in 
her record, nor was she seen in any clinic on that 
day, nor was she working at any job at that time.  
Page 7, concluding paragraph, states that she was 
currently working-at the time this appeal was 
processed (and since that time) this veteran has 
not [emphasis in original] been working and a 
thorough review of her entire [emphasis in 
original] record will reflect that.  

At this time, I am unaware of [the veteran's] 
further plans...but I support her in her feelings 
and statements regarding her physical, emotional, 
and employment status.

A June 1996 RO rating decision reflects that dysthymic 
disorder with bruxism and features of PTSD was rated 50 
percent disabling under Diagnostic Code 9405.  The only other 
service-connected disability was chondromalacia patella, 
rated noncompensably.

In September 1996, the RO issued a supplemental statement of 
the case continuing the denial of the claims on the basis 
that the evidence reflected the veteran was unemployable due 
to a combination of service-connected and non-service-
connected disabilities.

According to a January 1997 VA mental disorders examination 
report, the veteran was currently taking Prozac, Tagamet (for 
peptic ulcer disease (PUD)), and Methotrexate (for Reiter's 
syndrome because she cannot take anti-inflammatory agents).  
She also claimed that she took Vicodin, Fiorinal, and 
Atenolol for hypertension and Prednisone.  The examiner also 
noted that she suffered from bruxism.  The examiner noted 
symptoms of PTSD and a sporadic work history, diminished 
interest in activities, and that the veteran had problems 
getting along with her spouse.  She reported nightmares and 
sleep trouble concerning the death of her child.  The 
diagnoses on Axis I were PTSD first, then dysthymia.  Axis 
III diagnoses were PUD; bruxism; Reiter's syndrome; 
migraines; arthritis of foot and knee.  The examiner assigned 
a GAF score of 50.  

In August 1997, the Board remanded the case with instructions 
to obtain any relevant SSA decision and supporting records, 
and for other development.  

The RO subsequently received addition private medical records 
of treatment during the 1990s.  A May 1996 clinical report 
from David Maxwell, M.D., reflects that the veteran's stress 
may be fueling her fibromyalgia.  In July 1996, the doctor 
reported chronic depression and insomnia, intermittent 
inflammatory tenosynovitis, fibromyalgia and hyper-mobility 
syndrome and noted that non-steroidal anti-inflammatory 
agents had caused gastrointestinal bleeding.  

A January 1998 VA outpatient treatment report notes that 
anxiety and stress had probably aggravated the veteran's 
fibromyalgia.  

In April 1998, a private licensed clinical social worker 
reported having provided psychotherapy to the veteran since 
1990.  The examiner felt that the diagnoses were adjustment 
disorder and PTSD due to the death of the veteran's daughter.  
The social worker stated, "It is therefore a combination of 
her depression, PTSD, and her physical ailments, which 
renders her unable to work at this time."

In June 1999, the RO received SSA records reflecting that the 
veteran had been disabled from working for SSA disability 
purposes since September 1, 1993.  The primary diagnosis was 
PTSD and the secondary diagnosis was dysthymia.  

The veteran underwent a VA referral psychiatric examination 
at Hampton Mental Health Associates, Inc., in September 1999.  
According to the report, the examiner obtained a medical 
history from the veteran herself; the report does not mention 
review of the claims file.  The veteran reported suffering 
from a number of medical conditions such as hypertension, 
esophageal reflux, PUD, fecal incontinence, fibromyalgia, and 
Reiter's syndrome.  She currently took Prozac, Atenolol, 
Prilosec, Vicodin, and Propantheline.  She felt that her 
current condition was quite stable.  She was involved in VA 
outpatient counseling.  She recalled her childhood and her 
educational background.  She reported that she was discharged 
from active service after the death of her child.  She had 
been married for the past 13 years and had a reportedly good 
marriage.  The examiner noted that she had a poor employment 
record and that she had never been capable of holding a job 
for more than a few months.  The examiner found the veteran 
to be articulate and of average intelligence with no 
cognitive defects.  She appeared to be well oriented in all 
spheres and showed no memory problem or psychosis.  Her 
thoughts were well organized and goal directed.  She cried 
during the interview and talked about her deceased child but 
denied being depressed.  The examiner felt that her insight 
was limited and her judgment questionable.  The examiner 
noted that she regularly attended her outpatient and 
regularly took her Prozac.  The examiner felt that without 
Prozac, the veteran could not do very well.  The Axis I 
diagnoses were somatoform disorder, undifferentiated type, 
and major depression, mild to moderate, recurrent, without 
psychotic features.  The examiner gave an Axis II diagnosis 
of borderline personality disorder, severe.  Axis III 
diagnoses were hypertension; esophageal reflux; ulcer 
disease; fecal incontinence, origin undetermined; 
fibromyalgia, under treatment; and, Reiter's syndrome 
(arthritis), under treatment.  

The examiner assigned a GAF score of 60 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 51 to 60 is indicative 
of moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(2000)]. 

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A, 5107).  The Board notes that a voc/rehab file 
has been mentioned but is not of record.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992) the U.S. Court of Veterans 
Appeals (now called the U.S. Court of Appeal for Veterans 
Claims) (hereinafter referred to as the Court) held that 
where such records might have been determinative of the 
issue, they should have been obtained by the Board.  In this 
case, however, the voc/rehab file will not be determinative 
and it will not be necessary to obtain those records.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected dysthymia with bruxism and 
PTSD features has been rated as 50 percent disabling under 
Diagnostic Code 9403 of the Rating Schedule for the entire 
appeal period.  The Board observes that, effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities and deleted the provision 
of 38 C.F.R. § 4.16(c).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
VA's General Counsel has determined that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  See also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

The Board determines neither version of the rating schedule 
is more advantageous.  In addressing the claim, the next 
relevant inquiry is whether a rating higher than 50 percent 
is warranted for any period of time during the appeal.

Under the former version of the rating schedule, a 50 percent 
evaluation is warranted for a service-connected mental 
disorder when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted for a mental disorder 
under the former version when: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) the 
veteran exhibits totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; 3) the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9403 (effective prior to Nov. 7, 
1996). 

The revised version of the rating schedule states that a 50 
percent evaluation is warranted for mental disorder resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9403 (2000).

Under the former and revised criteria of 38 C.F.R. § 4.16, a 
total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities: Provided That 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (2000).  

In addition, under the former criteria only, if the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent rating, and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a total rating for 
compensation was not for application and, instead, a 100 
percent schedular rating was to be assigned under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (effective 
prior to November 7, 1996).

The veteran's service-connected dysthymia with bruxism and 
PTSD features is currently manifested by depression, 
alienation, irritability, memory and concentration 
impairment, insight and judgment impairment, sleep 
disturbances and nightmares; inability to obtain or retain 
employment is demonstrated.  

The bulk of the evidence reflects that the veteran is 
unemployable.  The September 1999 psychiatric examination 
report notes that a GAF score of 60 was assigned, but within 
the report itself, the examiner noted that the veteran had 
never been capable of holding a job for more than a few 
months.  However, the issue has nonetheless remained in 
contention because some of the medical evidence implies that 
the veteran is unemployable due to a combination of service-
connected and non-service-connected disabilities.  The 
question for the Board therefore is whether the evidence is 
at least in equipoise on the issue of whether the service-
connected disabilities alone have resulted in the inability 
to obtain or retain employment.  38 U.S.C.A. § 5107(b) (West 
1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The SSA disability decision, which appears to be based 
chiefly on service-connected symptoms, argues for the claim, 
as it reflects that service-connected disability is chiefly 
responsible for the veteran's unemployability.  The medical 
opinions of record (both VA and private) are ambiguous on 
this issue.  Even the poignant and detailed VA medical 
opinion of May 1996 leaves some doubt as to whether it is 
mental disorder or fibromyalgia that is the greater barrier 
to employment.  However, some of the medical evidence 
indicates that fibromyalgia and/or other non-service-
connected symptoms that contribute to unemployability are 
themselves the result of the service-connected mental 
disorder.  These medical opinions are uncontroverted and 
persuasive, as no medical evidence has been submitted that 
tends to show that the service-connected disability has not 
aggravated non-service-connected symptoms.  They must be 
considered as being favorable to the claim.  

Therefore, the scales are tipped in favor of the claim.  The 
Board finds that service-connected mental disability has 
resulted in inability to obtain or retain employment.  The 
criteria for a 100 percent rating are therefore approximated 
under either version of the rating schedule.  As such, a 100 
percent schedular rating must be assigned for service-
connected dysthymia with bruxism and PTSD features.  The 
Board also finds that the level of disability has not 
appreciable changed during the appeal period and that a 
staged rating is not necessary.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

38 C.F.R. § 4.16(a) provides that a total disability rating 
may be applied where the schedular rating is less than total.  
In this case, because a total (100 percent) rating has been 
granted for the entire appeal period, the veteran's claim for 
a total disability rating for compensation purposes based on 
individual unemployability is moot. 


ORDER

A 100 percent evaluation for dysthymia with bruxism and PTSD 
features is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

